Appellate Case: 22-5106     Document: 010110789911         Date Filed: 12/28/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                           December 28, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  MARTY ALLEN OWENS,

        Petitioner - Appellant,

  v.                                                            No. 22-5106
                                                   (D.C. No. 4:22-CV-00192-GKF-CDL)
  RICK WHITTEN,                                                 (N.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

        This matter is before the court on Marty Allen Owens’s pro se request for a

 certificate of appealability (“COA”). Owens seeks a COA so he can appeal the district

 court’s dismissal, on timeliness grounds, of his 28 U.S.C. § 2254 habeas petition.1 See



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
         The district court concluded it lacked statutory jurisdiction over a narrow
 aspect of Owens’s habeas petition because he was no longer “in custody” on that
 conviction: his challenge to the validity of his misdemeanor DUI conviction. See
 28 U.S.C. § 2254(a); Maleng v. Cook, 490 U.S. 488, 490-91 (1989) (holding that
 to proceed under § 2254 a state prisoner must be “in custody” under the
 conviction or sentence under attack when the petitioner files the habeas petition).
 Owens does not challenge this determination and this court does not address the
 matter.
Appellate Case: 22-5106    Document: 010110789911      Date Filed: 12/28/2022     Page: 2



 28 U.S.C. § 2253(c)(1)(A) (providing no appeal may be taken from a final order

 denying habeas corpus relief unless the petitioner first obtains a COA); id.

 § 2244(d) (setting out a one-year statute of limitations as to habeas corpus

 petitions). Because Owens has not “made a substantial showing of the denial of a

 constitutional right,” id. § 2253(c)(2), this court denies his request for a COA and

 dismisses this appeal.

       In his § 2254 habeas petition, Owens seeks to challenge his decade-old

 Oklahoma state convictions for pointing a firearm, assault with intent to kill, and

 first-degree burglary. Relying on the Supreme Court’s recent decision in McGirt

 v. Oklahoma, 140 S. Ct. 2452 (2020), Owens raises a variety of assertions as to

 the validity of his convictions. The district court dismissed Owens’s petition as

 untimely, 28 U.S.C. § 2244(d)(1), concluding he was not entitled to either

 statutory or equitable tolling.

       Owens seeks a COA so he can appeal the district court’s dismissal of his

 § 2254 petition. To be entitled to a COA, he must make “a substantial showing of

 the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). That is, he must

 demonstrate “reasonable jurists could debate whether (or, for that matter, agree

 that) the petition should have been resolved in a different manner or that the

 issues presented were adequate to deserve encouragement to proceed further.” Id.

 (quotations omitted). Owens has not made the requisite showing.

       As this court’s recent decisions make clear, McGirt’s focus on a question

 of federal-versus-state jurisdiction does not alter the conclusion that the one-year

                                          2
Appellate Case: 22-5106   Document: 010110789911       Date Filed: 12/28/2022     Page: 3



 limitations period set out in § 2244(d)(1)(A), rather than the ones set out in

 § 2244(D)(1)(C) and/or (D), applies to McGirt-based challenges to the validity of

 state convictions. Warnick v. Harpe, No. 22-5042, 2022 WL 16646708, at *2-3

 (10th Cir. Nov. 3, 2022) 2 ; Pacheco v. El Habti, 48 F.4th 1179, 1191 (10th Cir.

 2022). Furthermore, it cannot be reasonably argued that the district court erred in

 concluding Owens is not entitled to statutory tolling pursuant to § 2244(d)(2). As

 the district court correctly noted, the limitations period ran unabated from

 October 14, 2014, until it expired one year later, on October 14, 2015. Finally,

 no reasonable jurist would conclude the district court acted outside the bounds of

 its substantial discretion in concluding Owens’s lack of diligence foreclosed his

 claimed entitlement to equitable tolling. Holland v. Florida, 560 U.S. 631, 645

 (2010) (noting equitable tolling is available in rare circumstances, but concluding

 a petitioner must demonstrate reasonable diligence to be entitled to its benefits);

 Burger v. Scott, 317 F.3d 1133, 1138 (10th Cir. 2003) (holding that this court

 reviews a district court decision on equitable tolling for abuse of discretion).

       Owens’s request for a COA is DENIED and this appeal is DISMISSED.


                                           Entered for the Court


                                           Michael R. Murphy
                                           Circuit Judge

       2
        This court recognizes that Warnick is unpublished and, thus, not binding
 precedent. Nevertheless, the analysis set out therein is completely persuasive and
 this panel adopts it in its entirety. See Tenth Cir. R. 32.1.

                                           3